Citation Nr: 1527547	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  04-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805  for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Father (the Veteran)




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1975.  The appellant in this matter is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Denver, Colorado, that denied the appellant's claim of entitlement to benefits pursuant to 38 U.S.C.A. § 1805.

In April 2006, the appellant, her spouse, and the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided sitting in Washington, DC.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in April 2006 at which time it was remanded for additional development.  In March 2010, the Board issued a decision denying the claim.  However, in January 2012, the Board vacated its March 2010 decision and remanded the case for further development.

The appeal is REMANDED to the Agency of original jurisdiction.  VA will notify the appellant if further action is required.




REMAND

As noted above, in September 2006, the appellant, her spouse, and the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.7007 (2014).  Therefore, in May 2015, the Board notified the appellant of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that she had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2014). 

In June 2015, the appellant notified the Board that she wished to appear at a video conference hearing before a Veterans Law Judge of the Board.  Accordingly, in order to afford the appellant due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board, in accordance with applicable laws and regulations.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





